Exhibit 10.2

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is made as of July 21, 2011 to be effective as of
July 27, 2011 by and among APOLLO RESIDENTIAL MORTGAGE, INC., a Maryland
corporation (the “Company”), ARM OPERATING, LLC, a Delaware limited liability
company (“Operating LLC”) and ARM MANAGER, LLC, a Delaware limited liability
company (together with its permitted assignees, the “Manager”).

WHEREAS, the Company is a corporation that intends to elect and to qualify to be
taxed as a REIT for federal income tax purposes; and

WHEREAS, the Company and each of the Subsidiaries desire to retain the Manager
to provide investment advisory services to them on the terms and conditions
hereinafter set forth, and the Manager wishes to be retained to provide such
services.

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

Section 1. Definitions. The following terms have the following meanings assigned
to them:

(a) “Advisers Act” shall have the meaning set forth in Section 2(b).

(b) “Agency” means a U.S. government agency, such as Ginnie Mae, or a federally
chartered corporation, such as Fannie Mae or Freddie Mac, which guarantees
payments of principal and interest on MBS.

(c) “Agreement” means this Management Agreement, as amended, restated or
supplemented from time to time.

(d) “Apollo” means Apollo Global Management, LLC, a Delaware limited liability
company, together with its subsidiaries.

(e) “Apollo Capital Management” shall have the meaning set forth in
Section 2(b).

(f) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

(g) “Agency MBS” means government agency MBS, which are mortgage pass-through
certificates backed by pools of residential mortgage loans issued or guaranteed
by Ginnie Mae, Fannie Mae or Freddie Mac. Agency MBS may also consist of Agency
CMOs, which are securities that are structured by an Agency-backed mortgage
pass-through certificates.

(h) “Assets” means the assets of the Company and the Subsidiaries.

(i) “Bankruptcy” means, with respect to any Person, (a) the filing by such
Person of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other federal, state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors,
(c) the expiration of 60 days after the filing of an involuntary petition under
Title 11 of the Unites States Code, an application for the appointment of a
receiver for a material portion of the assets of such Person, or an involuntary
petition seeking liquidation,

 

1



--------------------------------------------------------------------------------

reorganization, arrangement or readjustment of its debts under any other
federal, state or foreign insolvency law, provided that the same shall not have
been vacated, set aside or stayed within such 60-day period or (d) the entry
against it of a final and non-appealable order for relief under any bankruptcy,
insolvency or similar law now or hereinafter in effect.

(j) “Board of Directors” means the Board of Directors of the Company.

(k) “CMO” means collateralized mortgage obligation.

(l) “Code” means the Internal Revenue Code of 1986, as amended.

(m) “Company” shall have the meaning set forth in the introductory paragraph of
this Agreement.

(n) “Company Account” shall have the meaning set forth in Section 5 of this
Agreement.

(o) “Company Indemnified Party” shall have the meaning set forth in
Section 11(b) of this Agreement.

(p) “Effective Termination Date” shall have the meaning set forth in
Section 13(a) of this Agreement.

(q) “Excess Funds” shall have the meaning set forth in Section 2(n) of this
Agreement.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Expenses” shall have the meaning set forth in Section 9 of this Agreement.

(t) “Fannie Mae” means the Federal National Mortgage Association.

(u) “Freddie Mac” means the Federal Home Loan Mortgage Corporation.

(v) “GAAP” means generally accepted accounting principles, as applied in the
United States.

(w) “Ginnie Mae” means the Government National Mortgage Association, a
wholly-owned corporate instrumentality of the United States of America within
the U.S. Department of Housing and Urban Development.

(x) “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the Operating LLC
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

(y) “Guidelines” shall have the meaning set forth in Section 2(c)(i) of this
Agreement.

(z) “Indemnitee” shall have the meaning set forth in Section 11(b) of this
Agreement.

 

2



--------------------------------------------------------------------------------

(aa) “Indemnitor” shall have the meaning set forth in Section 11(c) of this
Agreement.

(bb) “Independent Directors” means the members of the Board of Directors who are
not officers, personnel or employees of the Manager or any Person directly or
indirectly controlling or controlled by the Manager, and who are otherwise
“independent” in accordance with the Company’s Governing Instruments and, if
applicable, the rules of any national securities exchange on which the Company’s
common stock is listed.

(cc) “Initial Term” shall have the meaning set forth in Section 12 of this
Agreement.

(dd) “Initial Public Offering” means the initial public offering and concurrent
private placement of the Company’s common stock.

(ee) “Investment Committee” means the Manager’s investment committee that will
oversee, advise and consult with respect to the Company’s investment strategy,
acquisition of Assets, sourcing, financing and leveraging strategies and
compliance with the Company’s Guidelines.

(ff) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(gg) “LIBOR” means London Interbank Offered Rate.

(hh) “Management Fee” means a management fee equal to 1.5% per annum, calculated
and paid (in cash) quarterly in arrears, of the Stockholders’ Equity.

(ii) “Manager” shall have the meaning set forth in the introductory paragraph of
this Agreement.

(jj) “Manager Indemnified Party” shall have the meaning set forth in
Section 11(a) of this Agreement.

(kk) “MBS” means mortgage-backed securities.

(ll) “Monitoring Services” shall have the meaning set forth in Section 2(c) of
this Agreement.

(mm) “non-Agency MBS” means MBS that are not issued or guaranteed by an Agency,
including investment grade (AAA through BBB rated) and non-investment grade (BB
rated through unrated) classes.

(nn) “Notice of Proposal to Negotiate” shall have the meaning set forth in
Section 13(a) of this Agreement.

(oo) “NYSE” means the New York Stock Exchange Euronext.

(pp) “Operating LLC” shall have the meaning set forth in the introductory
paragraph of this Agreement.

(qq) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

3



--------------------------------------------------------------------------------

(rr) “Portfolio Management Services” shall have the meaning set forth in
Section 2(c) of this Agreement.

(ss) “REIT” means a “real estate investment trust,” as defined under the Code.

(tt) “Renewal Term” shall have the meaning set forth in Section 13(a) of this
Agreement.

(uu) “SEC” means the Securities and Exchange Commission.

(vv) “Securities Act” means the Securities Act of 1933, as amended.

(ww) “Stockholders’ Equity” means:

(i) the sum of the net proceeds from all issuances of the Company’s equity
securities since inception (allocated on a pro rata daily basis for such
issuances during the fiscal quarter of any such issuance), plus

(ii) the Company’s retained earnings at the end of the most recently completed
fiscal quarter (as determined in accordance with GAAP, except without taking
into account any non-cash equity compensation expense incurred in current or
prior periods), less

(iii) any amount that the Company pays for repurchases of its common stock since
inception, any unrealized gains, losses or other items that do not affect
realized net income (regardless of whether such items are included in other
comprehensive income or loss, or in net income), as adjusted to exclude

(iv) one-time events pursuant to changes in GAAP and certain non-cash items
after discussions between the Manager and the Independent Directors and approved
by a majority of the Independent Directors.

(xx) “Subsidiary” means any subsidiary of the Company; any partnership, the
general partner of which is the Company or any subsidiary of the Company; any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company; and any corporation or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by the Company or
any subsidiary of the Company.

(yy) “Target Assets” shall have the meaning set forth in Section 2(c)(iv) of
this Agreement.

(zz) “Termination Fee” shall have the meaning set forth in Section 13(b) of this
Agreement.

(aaa) “Termination Notice” shall have the meaning set forth in Section 13(a) of
this Agreement.

 

4



--------------------------------------------------------------------------------

(bbb) “Treasury Regulations” means the regulations promulgated under the Code as
amended from time to time.

Section 2. Appointment and Duties of the Manager.

(a) The Company and each of the Subsidiaries hereby appoints the Manager to
manage the assets of the Company and the Subsidiaries subject to the further
terms and conditions set forth in this Agreement and the Manager hereby agrees
to use its commercially reasonable efforts to perform each of the duties set
forth herein. The appointment of the Manager shall be exclusive to the Manager
except to the extent that the Manager otherwise agrees, in its sole and absolute
discretion, and except to the extent that the Manager elects, pursuant to the
terms of this Agreement, to cause the duties of the Manager hereunder to be
provided by third parties.

(b) The parties acknowledge that (i) the Manager is a special purpose vehicle
formed for the principal purpose of serving as the investment manager of the
Company; (ii) the Manager is an affiliate of Apollo Capital Management, L.P.
(“Apollo Capital Management”), an investment adviser that is registered under
the Investment Advisers Act of 1940, as amended (the “Advisers Act”); (iii) the
Manager performs its services for the Company through the personnel and
facilities of Apollo Capital Management; (iv) the Manager has no, and will have
no, employees or other persons acting on its behalf other than (A) officers,
partners and employees of Apollo Capital Management, or (B) other persons who
are subject to the supervision and control of Apollo Capital Management; (v) all
of the investment advisory activities of the Manager are subject to the Advisers
Act and the rules thereunder; and (vi) the Manager relies upon Apollo Capital
Management’s registration under the Advisers Act in not registering itself.

(c) The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company and the Subsidiaries, at all times will be subject to
the supervision of the Board of Directors and will have only such functions and
authority as the Company may delegate to it including, without limitation, the
functions and authority identified herein and delegated to the Manager hereby.
The Manager will be responsible for the day-to-day operations of the Company and
the Subsidiaries and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company and the
Subsidiaries as may be appropriate, including, without limitation:

 

  i. serving as the Company’s and the Subsidiaries’ consultant with respect to
the periodic review of the investment guidelines and other parameters for
acquisitions of Assets, financing activities and operations, any modification to
which shall be approved by a majority of the Independent Directors (such
guidelines as initially approved and attached hereto as Exhibit A, as the same
may be modified with such approval, the “Guidelines”), and other policies for
approval by the Board of Directors;

 

  ii. forming the Investment Committee;

 

  iii. investigating, analyzing and selecting possible opportunities and
acquiring, financing, retaining, selling, restructuring or disposing of Assets
consistent with the Guidelines;

 

  iv. representing and making recommendations to the Company in connection with
the purchase and finance of, and commitment to purchase and finance, Agency MBS,
non-Agency MBS, residential mortgage loans and other residential mortgage assets
(collectively, the “Target Assets”) and the sale and commitment to sell such
assets;

 

5



--------------------------------------------------------------------------------

  v. with respect to prospective purchases, sales or exchanges of Assets,
conducting negotiations on behalf of the Company and the Subsidiaries with
sellers, purchasers and brokers and, if applicable, their respective agents and
representatives;

 

  vi. advising the Company and the Subsidiaries on and, negotiating and entering
into, on behalf of the Company and the Subsidiaries, credit facilities
(including term loans and revolving facilities), repurchase agreements,
resecuritizations, securitizations, warehouse facilities, commercial papers,
interest rate swap agreements and other hedging instruments, and all other
agreements and engagements required for the Company and the Subsidiaries to
conduct their business;

 

  vii. establishing and implementing loan origination networks, conducting loan
underwriting and the execution of loan transactions;

 

  viii. oversight of loan portfolio servicers;

 

  ix. providing the Company with portfolio management;

 

  x. engaging and supervising, on behalf of the Company and the Subsidiaries and
at the Company’s expense, independent contractors which provide investment
banking, mortgage brokerage, securities brokerage, other financial services, due
diligence services, underwriting review services, legal and accounting services,
and all other services as may be required relating to Assets;

 

  xi. coordinating and managing operations of any co-investment interests or
joint venture held by the Company and the Subsidiaries and conducting all
matters with the co-investment partners or joint venture;

 

  xii. arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote the Company’s business;

 

  xiii. providing executive and administrative personnel, office space and
office services required in rendering services to the Company and the
Subsidiaries;

 

  xiv. administering the day-to-day operations and performing and supervising
the performance of such other administrative functions necessary to the
management of the Company and the Subsidiaries as may be agreed upon by the
Manager and the Board of Directors, including, without limitation, the
collection of revenues and the payment of the debts and obligations of the
Company and the Subsidiaries and maintenance of appropriate computer services to
perform such administrative functions;

 

  xv. communicating on behalf of the Company and the Subsidiaries with the
holders of any of their equity or debt securities as required to satisfy the
reporting and other requirements of any governmental bodies or agencies or
trading markets and to maintain effective relations with such holders;

 

  xvi. counseling the Company in connection with policy decisions to be made by
the Board of Directors;

 

6



--------------------------------------------------------------------------------

  xvii. evaluating and recommending to the Board of Directors hedging strategies
and engaging in hedging activities on behalf of the Company and the
Subsidiaries, consistent with such strategies as so modified from time to time,
with the Company’s qualification as a REIT and with the Guidelines;

 

  xviii. counseling the Company regarding the maintenance of its qualification
as a REIT and monitoring compliance with the various REIT qualification tests
and other rules set out in the Code and Treasury Regulations thereunder and
using commercially reasonable efforts to cause the Company to qualify for
taxation as a REIT;

 

  xix. counseling the Company and the Subsidiaries regarding the maintenance of
their exemptions from the status of an investment company required to register
under the Investment Company Act, monitoring compliance with the requirements
for maintaining such exemptions and using commercially reasonable efforts to
cause them to maintain such exemptions from such status;

 

  xx. furnishing reports and statistical and economic research to the Company
and the Subsidiaries regarding their activities and services performed for the
Company and the Subsidiaries by the Manager;

 

  xxi. monitoring the operating performance of the Assets and providing periodic
reports with respect thereto to the Board of Directors, including comparative
information with respect to such operating performance and budgeted or projected
operating results;

 

  xxii. investing and reinvesting any moneys and securities of the Company and
the Subsidiaries (including investing in short-term Assets pending the
acquisition of other Assets, payment of fees, costs and expenses, or payments of
dividends or distributions to stockholders and partners of the Company and the
Subsidiaries) and advising the Company and the Subsidiaries as to their capital
structure and capital raising;

 

  xxiii. assisting the Company and the Subsidiaries in retaining qualified
accountants and legal counsel, as applicable, to assist in developing
appropriate accounting systems and procedures, internal controls and other
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and to conduct quarterly compliance reviews with respect thereto;

 

  xxiv. assisting the Company and the Subsidiaries to qualify to do business in
all applicable jurisdictions and to obtain and maintain all appropriate
licenses;

 

  xxv. assisting the Company and the Subsidiaries in complying with all
regulatory requirements applicable to them in respect of their business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act, the
Securities Act, or by stock exchange requirements;

 

  xxvi. assisting the Company and the Subsidiaries in taking all necessary
action to enable them to make required tax filings and reports, including
soliciting stockholders for required information to the extent required by the
provisions of the Code applicable to REITs;

 

7



--------------------------------------------------------------------------------

  xxvii. placing, or facilitating the placement of, all orders pursuant to the
Manager’s investment determinations for the Company and the Subsidiaries either
directly with the issuer or with a broker or dealer (including any affiliated
broker or dealer);

 

  xxviii. handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) on the Company’s and/or the Subsidiaries’ behalf in which the
Company and/or the Subsidiaries may be involved or to which they may be subject
arising out of their day-to-day operations (other than with the Manager or its
Affiliates), subject to such limitations or parameters as may be imposed from
time to time by the Board of Directors;

 

  xxix. using commercially reasonable efforts to cause expenses incurred by the
Company and the Subsidiaries or on their behalf to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Board of Directors from time to time;

 

  xxx. advising the Company and the Subsidiaries with respect to and structuring
long-term financing vehicles for the Assets, and offering and selling securities
publicly or privately in connection with any such structured financing;

 

  xxxi. serving as the Company’s and the Subsidiaries’ consultant with respect
to decisions regarding any of their financings, hedging activities or borrowings
undertaken by the Company and the Subsidiaries, including (1) assisting the
Company and the Subsidiaries in developing criteria for debt and equity
financing that are specifically tailored to their investment objectives, and
(2) advising the Company and the Subsidiaries with respect to obtaining
appropriate financing for their investments;

 

  xxxii. performing such other services as may be required from time to time for
management and other activities relating to the Assets and business of the
Company and the Subsidiaries as the Board of Directors shall reasonably request
or the Manager shall deem appropriate under the particular circumstances; and

 

  xxxiii. using commercially reasonable efforts to cause the Company and the
Subsidiaries to comply with all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company and the
Subsidiaries with respect to the Assets. Such services will include, but not be
limited to, consulting with the Company and the Subsidiaries on the purchase and
sale of, and other opportunities in connection with, the Company’s portfolio of
assets; the collection of information and the submission of reports pertaining
to the Company’s assets, interest rates and general economic conditions;
periodic review and evaluation of the performance of the Company’s portfolio of
assets; acting as liaison between the Company and the Subsidiaries and banking,
mortgage banking, investment banking and other parties with respect to the
purchase, financing and disposition of assets; and other customary functions
related to portfolio management. Additionally, the Manager will perform
monitoring services (the “Monitoring Services”) on behalf of the Company and the
Subsidiaries with respect to any loan servicing activities provided by third
parties. Such Monitoring Services will include, but not be limited to,
negotiating servicing agreements; acting as a liaison between the servicers of
the assets and the Company and the Subsidiaries; review of servicers’
delinquency, foreclosure and other reports on assets; supervising claims filed
under any insurance policies; and enforcing the obligation of any servicer to
repurchase assets.

 

8



--------------------------------------------------------------------------------

(d) For the period and on the terms and conditions set forth in this Agreement,
the Company and each of the Subsidiaries hereby constitutes, appoints and
authorizes the Manager as its true and lawful agent and attorney-in-fact, in its
name, place and stead, to negotiate, execute, deliver and enter into such credit
finance, securities repurchase and reverse repurchase agreements and
arrangements, warehouse finance, brokerage agreements, interest rate swap
agreements, custodial agreements and such other agreements, instruments and
authorizations on their behalf, on such terms and conditions as the Manager,
acting in its sole and absolute discretion, deems necessary or appropriate. This
power of attorney is deemed to be coupled with an interest.

(e) The Manager may enter into agreements with other parties, including its
Affiliates, for the purpose of engaging one or more parties for and on behalf,
and at the sole cost and expense, of the Company and the Subsidiaries to provide
loan origination services, asset management services, portfolio servicing,
and/or other services to the Company and the Subsidiaries (including, without
limitation, Portfolio Management Services and Monitoring Services) pursuant to
agreement(s) with terms which are then customary for agreements regarding the
provision of services to companies that have assets similar in type, quality and
value to the assets of the Company and the Subsidiaries; provided that (i) any
such agreements entered into with Affiliates of the Manager shall be (A) on
terms no more favorable to such Affiliate than would be obtained from a third
party on an arm’s-length basis and (B) to the extent the same do not fall within
the provisions of the Guidelines, approved by a majority of the Independent
Directors, (ii) with respect to Portfolio Management Services, (A) any such
agreements shall be subject to the Company’s prior written approval and (B) the
Manager shall remain liable for the performance of such Portfolio Management
Services, and (iii) with respect to Monitoring Services, any such agreements
shall be subject to the Company’s prior written approval.

(f) In addition, to the extent that the Manager deems necessary or advisable,
the Manager may, from time to time, propose to retain one or more additional
entities for the provision of sub-advisory services to the Manager in order to
enable the Manager to provide the services to the Company and the Subsidiaries
specified by this Agreement; provided that any such agreement (i) shall be on
terms and conditions substantially identical to the terms and conditions of this
Agreement or otherwise not adverse to the Company and the Subsidiaries, and
(ii) shall be approved by the Independent Directors of the Company.

(g) The Manager may retain, for and on behalf and at the sole cost and expense
of the Company and the Subsidiaries, such services of accountants, legal
counsel, appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, valuation firms, financial advisors, due diligence firms,
underwriting review firms, banks and other lenders and others as the Manager
deems necessary or advisable in connection with the management and operations of
the Company and the Subsidiaries. Notwithstanding anything contained herein to
the contrary, the Manager shall have the right to cause any such services to be
rendered by its personnel or Affiliates. Except as otherwise provided herein,
the Company and the Subsidiaries shall pay or reimburse the Manager or its
Affiliates performing such services for the cost thereof; provided that, subject
to Section 9 of this Agreement, such costs and reimbursements are no greater
than those which would be payable to outside professionals or consultants
engaged to perform such services pursuant to agreements negotiated on an
arm’s-length basis.

(h) The Manager may effect transactions by or through the agency of another
Person with it or its Affiliates which have an arrangement under which that
party or its Affiliates will from time to time provide to or procure for the
Manager and/or its Affiliates goods, services or other benefits (including, but
not limited to, research and advisory services; economic and political analysis,
including valuation and performance measurement; market analysis, data and
quotation services; computer hardware and software incidental to the above goods
and services; clearing and custodian services and investment related
publications), the nature of which is such that provision can reasonably be
expected to

 

9



--------------------------------------------------------------------------------

benefit the Company and the Subsidiaries as a whole and may contribute to an
improvement in the performance of the Company and the Subsidiaries or the
Manager or its Affiliates in providing services to the Company and the
Subsidiaries on terms that no direct payment is made but instead the Manager
and/or its Affiliates undertake to place business with that party.

(i) In executing portfolio transactions and selecting brokers or dealers, the
Manager will use its commercially reasonable efforts to seek on behalf of the
Company and the Subsidiaries the best overall terms available. In assessing the
best overall terms available for any transaction, the Manager shall consider all
factors that it deems relevant, including, without limitation, the breadth of
the market in the security, the price of the security, the financial condition
and execution capability of the broker or dealer, and the reasonableness of the
commission, if any, both for the specific transaction and on a continuing basis.
In evaluating the best overall terms available, and in selecting the broker or
dealer to execute a particular transaction, the Manager may also consider
whether such broker or dealer furnishes research and other information or
services to the Manager.

(j) The Manager has no duty or obligation to seek in advance competitive bidding
for the most favorable commission rate applicable to any particular purchase,
sale or other transaction, or to select any broker-dealer on the basis of its
purported or “posted” commission rate, but will endeavor to be aware of the
current level of charges of eligible broker-dealers and to minimize the expense
incurred for effecting purchases, sales and other transactions to the extent
consistent with the interests and policies of the Company and the Subsidiaries.
Although the Manager will generally seek competitive commission rates, it is not
required to pay the lowest commission or commission equivalent, provided that
such decision is made in good faith to promote the best interests of the Company
and the Subsidiaries.

(k) As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company and the Subsidiaries, prepare, or cause to be prepared,
with respect to any Asset, reports and other information with respect to such
Asset as may be reasonably requested by the Company.

(l) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company and the Subsidiaries, all reports, financial or
otherwise, with respect to the Company and the Subsidiaries reasonably required
by the Board of Directors in order for the Company and the Subsidiaries to
comply with their Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s and
the Subsidiaries’ books of account by a nationally recognized registered
independent public accounting firm.

(m) The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s and the Subsidiaries’
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the Guidelines and policies approved by the
Board of Directors.

(n) Notwithstanding anything contained in this Agreement to the contrary, except
to the extent that the payment of additional moneys is proven by the Company to
have been required as a direct result of the Manager’s acts or omissions which
result in the right of the Company and the Subsidiaries to terminate this
Agreement pursuant to Section 15 of this Agreement, the Manager shall not be
required to expend money (“Excess Funds”) in connection with any expenses that
are required to be paid for or reimbursed by the Company and the Subsidiaries
pursuant to Section 9 in excess of that contained in any applicable Company
Account (as herein defined) or otherwise made available by the Company and the
Subsidiaries to be expended by the Manager hereunder. Failure of the Manager to

 

10



--------------------------------------------------------------------------------

expend Excess Funds out-of-pocket shall not give rise or be a contributing
factor to the right of the Company and the Subsidiaries under Section 13(a) of
this Agreement to terminate this Agreement due to the Manager’s unsatisfactory
performance.

(o) In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other service providers) hired by the
Manager at the Company’s and the Subsidiaries’ sole cost and expense.

Section 3. Devotion of Time; Additional Activities.

(a) The Manager and its Affiliates will provide the Company and the Subsidiaries
with a management team, including a chief executive officer, a chief financial
officer and other appropriate support personnel. The Manager is not obligated to
dedicate any of its personnel exclusively to the Company, nor is the Manager or
its personnel obligated to dedicate any specific portion of its or their time to
the Company.

(b) The Manager agrees to offer the Company and the Subsidiaries the right to
participate in all opportunities that the Manager determines are appropriate for
the Company and the Subsidiaries in view of its objectives, policies and
strategies, and other relevant factors, subject to the exception that the
Company and the Subsidiaries might not participate in each such opportunity but
will on an overall basis equitably participate with the Manager’s other funds
and clients in relevant opportunities. Nothing in this Agreement shall
(i) prevent the Manager or any of its Affiliates, officers, directors, employees
or personnel, from engaging in other businesses or from rendering services of
any kind to any other Person, including, without limitation, investing in, or
rendering advisory services to others investing in, any type of business
(including, without limitation, acquisitions of assets that meet the principal
objectives of the Company), whether or not the objectives or policies of any
such other Person or entity are similar to those of the Company or (ii) in any
way bind or restrict the Manager or any of its Affiliates, officers, directors,
employees or personnel from buying, selling or trading any securities or assets
for their own accounts or for the account of others for whom the Manager or any
of its Affiliates, officers, directors, employees or personnel may be acting.
When making decisions where a conflict of interest may arise, the Manager will
endeavor to allocate acquisition and financing opportunities in a fair and
equitable manner over time as between the Company and the Subsidiaries and the
Manager’s other funds and clients.

(c) Managers, partners, officers, employees, personnel and agents of the Manager
or Affiliates of the Manager may serve as directors, officers, employees,
personnel, agents, nominees or signatories for the Company and/or any
Subsidiary, to the extent permitted by their Governing Instruments or by any
resolutions duly adopted by the Board of Directors pursuant to the Company’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for the Company or the Subsidiaries, such persons shall use their
respective titles in the Company or the Subsidiaries.

Section 4. Agency. The Manager shall act as agent of the Company and the
Subsidiaries in making, acquiring, financing and disposing of Assets, disbursing
and collecting the funds of the Company and the Subsidiaries, paying the debts
and fulfilling the obligations of the Company and the Subsidiaries, supervising
the performance of professionals engaged by or on behalf of the Company and the
Subsidiaries and handling, prosecuting and settling any claims of or against the
Company and the Subsidiaries, the Board of Directors, holders of the Company’s
securities or representatives or property of the Company and the Subsidiaries.

 

11



--------------------------------------------------------------------------------

Section 5. Bank Accounts. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall from time to time render appropriate accountings of such collections and
payments to the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.

Section 6. Records; Confidentiality. The Manager shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon reasonable advance notice. The Manager shall
keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement) to unaffiliated third parties except (i) with the prior written
consent of the Board of Directors; (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company’s business; (iv) to governmental officials having
jurisdiction over the Company or any Subsidiary; (v) in connection with any
governmental or regulatory filings of the Company or any Subsidiary or
disclosure or presentations to the Company’s stockholders or prospective
stockholders; (vi) as required by law or legal process to which the Manager or
any Person to whom disclosure is permitted hereunder is a party; or (vii) to the
extent such information is otherwise publicly available. The foregoing shall not
apply to information which has previously become publicly available through the
actions of a Person other than the Manager not resulting from the Manager’s
violation of this Section 6. The provisions of this Section 6 shall survive the
expiration or earlier termination of this Agreement for a period of one year.

Section 7. Obligations of Manager; Restrictions.

(a) The Manager shall require each seller or transferor of investment assets to
the Company and the Subsidiaries to make such representations and warranties
regarding such assets as may, in the judgment of the Manager, be necessary and
appropriate. In addition, the Manager shall take such other action as it deems
necessary or appropriate with regard to the protection of the Assets.

(b) The Manager shall refrain from any action that, in its sole judgment made in
good faith, (i) is not in compliance with the Guidelines, (ii) would adversely
and materially affect the status of the Company as a REIT under the Code,
(iii) would adversely and materially affect the Company’s or any Subsidiary’s
status as an entity intended to be exempted or excluded from investment company
status under the Investment Company Act or (iv) would violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Company or any Subsidiary or that would otherwise not be permitted by the
Company’s Governing Instruments. If the Manager is ordered to take any such
action by the Board of Directors, the Manager shall promptly notify the Board of
Directors of the Manager’s judgment that such action would adversely and
materially affect such status or violate any such law, rule or regulation or the
Governing Instruments. Notwithstanding the foregoing, the Manager, its
directors, members, officers, stockholders, managers, personnel, employees and
any Person controlling or controlled by the Manager and any Person providing
sub-advisory services to the Manager shall not be liable to the Company or any
Subsidiary, the Board of Directors, or the Company’s or any Subsidiary’s
stockholders, members or partners, for any act or omission by the Manager, its
directors, officers, stockholders, personnel or employees except as provided in
Section 11 of this Agreement.

(c) The Board of Directors shall periodically review the Guidelines and the
Company’s portfolio of Assets but will not review each proposed Asset, except as
otherwise provided

 

12



--------------------------------------------------------------------------------

herein. If a majority of the Independent Directors determines in their periodic
review of transactions that a particular transaction does not comply with the
Guidelines, then a majority of the Independent Directors will consider what
corrective action, if any, can be taken. The Manager shall be permitted to rely
upon the direction of the Secretary of the Company to evidence the approval of
the Board of Directors or the Independent Directors with respect to a proposed
acquisition.

(d) Neither the Company nor the Subsidiaries shall acquire any security
structured or issued by an entity managed by the Manager or any Affiliate
thereof, or purchase or sell any Asset from or to any entity managed by the
Manager or its Affiliates unless (i) the transaction is made in accordance with
the Guidelines; (ii) the transaction is approved in advance by a majority of the
Independent Directors; and (iii) the transaction is made in accordance with
applicable laws.

(e) The Manager shall at all times during the term of this Agreement maintain
“errors and omissions” insurance coverage and other insurance coverage which is
customarily carried by asset and investment managers performing functions
similar to those of the Manager under this Agreement with respect to assets
similar to the assets of the Company and the Subsidiaries, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets.

(f) In the event that the Company invests in, acquires or sells assets to any
joint ventures with Apollo or its Affiliates or if it purchases assets from,
sells assets to or arranges financing from or provides financing to Apollo,
Apollo sponsored funds, including new affiliated potential pooled investment
vehicles or managed accounts not yet established, whether managed or sponsored
by Apollo’s Affiliates or the Manager, any such transactions shall require the
approval of the Independent Directors.

Section 8. Compensation.

(a) During the Initial Term and any Renewal Term (each as defined below), the
Company shall pay the Manager the Management Fee quarterly in arrears commencing
with the quarter in which this Agreement was executed (with such initial payment
pro-rated based on the number of days during such quarter that this Agreement
was in effect).

(b) The Manager shall compute each installment of the Management Fee within 45
days after the end of the fiscal quarter with respect to which such installment
is payable. A copy of the computations made by the Manager to calculate such
installment shall thereafter, for informational purposes only and subject in any
event to Section 13(a) of this Agreement, promptly be delivered to the Board of
Directors and, upon such delivery, payment of such installment of the Management
Fee shown therein shall be due and payable in cash no later than the date which
is five business days after the date of delivery to the Board of Directors of
such computations.

(c) The Management Fee is subject to adjustment pursuant to and in accordance
with the provisions of Section 13(a) of this Agreement.

Section 9. Expenses of the Company. The Company shall pay all of its expenses
and shall reimburse the Manager for documented expenses of the Manager incurred
on its behalf (collectively, the “Expenses”) excepting those expenses that are
specifically the responsibility of the Manager as set forth herein. Expenses
include all costs and expenses which are expressly designated elsewhere in this
Agreement as the Company’s, together with the following:

 

  (i) expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of Assets;

 

13



--------------------------------------------------------------------------------

  (ii) costs of legal, tax, accounting, third party administrators for the
establishment and maintenance of the books and records, consulting, auditing,
administrative and other similar services rendered for the Company and the
Subsidiaries by providers retained by the Manager;

 

  (iii) the compensation and expenses of the Company’s directors and the
allocable share of cost of liability insurance under a universal insurance
policy covering the Manager, its Affiliates and/or the Company to indemnify the
Company’s directors and officers and in connection with obtaining and
maintaining the insurance coverage referred to in Section 7(c) of this
Agreement;

 

  (iv) costs associated with the establishment and maintenance of any of the
Company’s credit facilities, repurchase agreements, and securitization vehicles
or other indebtedness of the Company (including commitment fees, accounting
fees, legal fees, closing and other similar costs) or any of the Company’s or
any Subsidiary’s securities offerings (including the Initial Public Offering);

 

  (v) expenses connected with communications to holders of the Company’s or any
Subsidiary’s securities and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s stock on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, and the costs of
preparing, printing and mailing the Company’s annual report to its stockholders
and proxy materials with respect to any meeting of the Company’s stockholders;

 

  (vi) costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third-party vendors
that is used for the Company and the Subsidiaries;

 

  (vii) expenses incurred by managers, officers, personnel and agents of the
Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an Asset or establishment and maintenance of any of the Company’s credit
facilities, repurchase agreements, securitization vehicles or any of the
Company’s or any of the Subsidiary’s securities offerings (including the Initial
Public Offering);

 

  (viii) costs and expenses incurred with respect to market information systems
and publications, pricing and valuation services, research publications and
materials, and settlement, clearing and custodial fees and expenses;

 

14



--------------------------------------------------------------------------------

  (ix) compensation and expenses of the Company’s custodian and transfer agent,
if any;

 

  (x) the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;

 

  (xi) all taxes and license fees;

 

  (xii) all insurance costs incurred in connection with the operation of the
Company’s business;

 

  (xiii) costs and expenses incurred in contracting with third parties,
including Affiliates of the Manager, for the servicing and special servicing of
the Assets;

 

  (xiv) all other costs and expenses relating to the business operations of the
Company and the Subsidiaries, including, without limitation, the costs and
expenses of acquiring, owning, protecting, maintaining, developing and disposing
of Assets, including appraisal, reporting, audit and legal fees;

 

  (xv) expenses relating to any office(s) or office facilities, including, but
not limited to, disaster backup recovery sites and facilities, maintained for
the Company and the Subsidiaries or Assets separate from the office or offices
of the Manager;

 

  (xvi) expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of holders of the Company’s or any
Subsidiary’s securities, including, without limitation, in connection with any
dividend reinvestment plan;

 

  (xvii) any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise), including any costs or expenses in
connection therewith, against the Company or any Subsidiary, or against any
trustee, director or officer of the Company or of any Subsidiary in his capacity
as such for which the Company or any Subsidiary is required to indemnify such
trustee, director or officer by any court or governmental agency;

 

  (xviii) all costs and expenses relating to the development and management of
the Company’s website;

 

  (xix) the allocable share of expenses under a universal insurance policy
covering the Manager, Apollo or their Affiliates in connection with obtaining
and maintaining “errors and omissions” insurance coverage and other insurance
coverage which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets; and

 

15



--------------------------------------------------------------------------------

  (xx) all other expenses actually incurred by the Manager (except as described
below) which are reasonably necessary for the performance by the Manager of its
duties and functions under this Agreement.

The Company shall have no obligation to reimburse the Manager or its Affiliates
for the salaries and other compensation of the Manager’s investment
professionals who provide services to the Company under this Agreement except
that, the Company shall reimburse the Manager or its Affiliates, as applicable,
for the Company’s allocable share of the compensation, including without
limitation, annual base salary, bonus, any related withholding taxes and
employee benefits, paid to (1) the Manager’s personnel serving as the Company’s
chief financial officer based on the percentage of his or her time spent
managing the Company’s affairs and (2) other corporate finance, tax, accounting,
internal audit, legal, risk management, operations, compliance and other
non-investment personnel of the Manager and its Affiliates who spend all or a
portion of their time managing the Company’s affairs. The Company’s share of
such costs shall be based upon the percentage of time devoted by such personnel
of the Manager or its Affiliates to the Company’s and its Subsidiaries’ affairs.
The Manager shall provide the Company with such written detail as the Company
may reasonably request to support the determination of the Company’s share of
such costs.

In addition, the Company, at the option of the Manager, shall be required to pay
the Company’s pro rata portion of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses
attributable to the personnel of the Manager and its Affiliates required for the
operations of the Company and the Subsidiaries. These expenses will be allocated
to the Company based upon the percentage of time devoted by such personnel of
the Manager or its Affiliates to the Company’s and its Subsidiaries’ affairs as
calculated at each month end. The Manager and the Company may modify this
allocation methodology, subject to the Independent Directors’ approval.

The Manager may, at its option, elect not to seek reimbursement for certain
expenses during a given month, which determination shall not be deemed to
construe a waiver of reimbursement for similar expenses in future periods. In
the event that the Company’s Initial Public Offering is consummated, the Company
will reimburse the Manager for all organizational, formation and offering costs
it has incurred on behalf of the Company.

Notwithstanding the provisions of Section 9(iv), the Company shall not reimburse
the Manager for expenses incurred in connection with the Initial Public Offering
which expenses are in excess of 1% of the total gross proceeds from the Initial
Public Offering.

The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

Section 10. Calculations of Expenses. The Manager shall prepare a statement
documenting the Expenses of the Company and the Subsidiaries and the Expenses
incurred by the Manager on behalf of the Company and the Subsidiaries during
each month, and shall deliver such statement to the Company within 45 days after
the end of each month. Expenses incurred by the Manager on behalf of the Company
and the Subsidiaries, including expenses allocated to the Company pursuant to
Section 9 above, shall be reimbursed by the Company to the Manager on the fifth
business day immediately following the date of delivery of such statement;
provided, however, that such reimbursements may be offset by the Manager against
amounts due to the Company and the Subsidiaries. The provisions of this
Section 10 shall survive the expiration or earlier termination of this
Agreement.

 

16



--------------------------------------------------------------------------------

Section 11. Limits of Manager Responsibility; Indemnification.

(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement and shall not be responsible
for any action of the Board of Directors in following or declining to follow any
advice or recommendations of the Manager, including as set forth in Section 7(b)
of this Agreement. The Manager, its officers, stockholders, members, managers,
directors, employees, consultants, personnel, any Person controlling or
controlled by the Manager and any of such Person’s officers, stockholders,
members, managers, directors, employees, consultants and personnel, and any
Person providing sub-advisory services to the Manager (each a “Manager
Indemnified Party”) will not be liable to the Company or any Subsidiary, to the
Board of Directors, or the Company’s or any Subsidiary’s stockholders, members
or partners for any acts or omissions by any such Person (including, without
limitation, trade errors that may result from ordinary negligence, such as
errors in the investment decision making process or in the trade process),
pursuant to or in accordance with this Agreement, except by reason of acts or
omissions constituting bad faith, willful misconduct, gross negligence or
reckless disregard of the Manager’s duties under this Agreement, as determined
by a final non-appealable order of a court of competent jurisdiction. The
Company shall, to the full extent lawful, reimburse, indemnify and hold each
Manager Indemnified Party harmless of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including attorneys’ fees) in respect of or arising from any acts or omissions
of such Manager Indemnified Party made in good faith in the performance of the
Manager’s duties under this Agreement and not constituting such Manager
Indemnified Party’s bad faith, willful misconduct, gross negligence or reckless
disregard of the Manager’s duties under this Agreement.

(b) The Manager shall, to the full extent lawful, reimburse, indemnify and hold
the Company (or any Subsidiary), its stockholders, directors and officers and
each other Person, if any, controlling the Company (each, a “Company Indemnified
Party” and together with a Manager Indemnified Party, the “Indemnitee”),
harmless of and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including attorneys’ fees)
in respect of or arising from the Manager’s bad faith, willful misconduct, gross
negligence or reckless disregard of its duties under this Agreement or any
claims by the Manager’s personnel relating to the terms and conditions of their
employment by the Manager.

(c) The Indemnitee will promptly notify the party against whom indemnity is
claimed (the “Indemnitor”) of any claim for which it seeks indemnification;
provided, however, that the failure to so notify the Indemnitor will not relieve
the Indemnitor from any liability which it may have hereunder, except to the
extent such failure actually prejudices the Indemnitor. The Indemnitor shall
have the right to assume the defense and settlement of such claim; provided,
that the Indemnitor notifies the Indemnitee of its election to assume such
defense and settlement within 30 days after the Indemnitee gives the Indemnitor
notice of the claim. In such case, the Indemnitee will not settle or compromise
such claim, and the Indemnitor will not be liable for any such settlement made
without its prior written consent. If the Indemnitor is entitled to, and does,
assume such defense by delivering the aforementioned notice to the Indemnitee,
the Indemnitee will (i) have the right to approve the Indemnitor’s counsel
(which approval will not be unreasonably withheld, delayed or conditioned),
(ii) be obligated to cooperate in furnishing evidence and testimony and in any
other manner in which the Indemnitor may reasonably request and (iii) be
entitled to participate in (but not control) the defense of any such action,
with its own counsel and at its own expense.

Section 12. No Joint Venture. Nothing in this Agreement shall be construed to
make the Company and the Manager partners or joint venturers or impose any
liability as such on either of them.

 

17



--------------------------------------------------------------------------------

Section 13. Term; Termination.

(a) Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until July 27, 2014 (the “Initial Term”) and shall
be automatically renewed for a one-year term each anniversary date thereafter (a
“Renewal Term”) unless at least two-thirds of the Independent Directors agree
that (i) there has been unsatisfactory performance by the Manager that is
materially detrimental to the Company and the Subsidiaries or (ii) the
compensation payable to the Manager hereunder is unfair; provided that the
Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a reduced fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Initial Term or any
Renewal Term as set forth above, the Company shall deliver to the Manager prior
written notice (the “Termination Notice”) of the Company’s intention not to
renew this Agreement based upon the terms set forth in this Section 13(a) not
less than 180 days prior to the expiration of the then existing term. If the
Company so elects not to renew this Agreement, the Company shall designate the
date (the “Effective Termination Date”), not less than 180 days from the date of
the notice, on which the Manager shall cease to provide services under this
Agreement, and this Agreement shall terminate on such date; provided, however,
that in the event that such Termination Notice is given in connection with a
determination that the compensation payable to the Manager is unfair, the
Manager shall have the right to renegotiate such compensation by delivering to
the Company, no fewer than 45 days prior to the prospective Effective
Termination Date, written notice (any such notice, a “Notice of Proposal to
Negotiate”) of its intention to renegotiate its compensation under this
Agreement. Thereupon, the Company (represented by the Independent Directors) and
the Manager shall endeavor to negotiate in good faith the revised compensation
payable to the Manager under this Agreement. Provided that the Manager and at
least two-thirds of the Independent Directors agree to the terms of the revised
compensation to be payable to the Manager within 45 days following the receipt
of the Notice of Proposal to Negotiate, the Termination Notice shall be deemed
of no force and effect and this Agreement shall continue in full force and
effect on the terms stated in this Agreement, except that the compensation
payable to the Manager hereunder shall be the revised compensation then agreed
upon by the parties to this Agreement. The Company and the Manager agree to
execute and deliver an amendment to this Agreement setting forth such revised
compensation promptly upon reaching an agreement regarding same. In the event
that the Company and the Manager are unable to agree to the terms of the revised
compensation to be payable to the Manager during such 45-day period, this
Agreement shall terminate, such termination to be effective on the date which is
the later of (A) 10 days following the end of such 45-day period and (B) the
Effective Termination Date originally set forth in the Termination Notice.

(b) In recognition of the level of the upfront effort required by the Manager to
structure and acquire the assets of the Company and the Subsidiaries and the
commitment of resources by the Manager, in the event that this Agreement is
terminated in accordance with the provisions of Section 13(a) of this Agreement,
the Company shall pay to the Manager, on the date on which such termination is
effective, a termination fee (the “Termination Fee”) equal to three times the
sum of the average annual Management Fee during the 24-month period immediately
preceding the date of such termination, calculated as of the end of the most
recently completed fiscal quarter prior to the date of termination. The
obligation of the Company to pay the Termination Fee shall survive the
termination of this Agreement.

(c) No later than 180 days prior to the anniversary date of this Agreement of
any year during the Initial Term or Renewal Term, the Manager may deliver
written notice to the Company informing it of the Manager’s intention to decline
to renew this Agreement, whereupon this Agreement shall not be renewed and
extended and this Agreement shall terminate effective on the anniversary date of
this Agreement next following the delivery of such notice. The Company is not
required to pay to the Manager the Termination Fee if the Manager terminates
this Agreement pursuant to this Section 13(c).

 

18



--------------------------------------------------------------------------------

(d) If this Agreement is terminated pursuant to Section 13, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Sections 6, 9, 10, 13(b), 15(b), and 16 of this
Agreement. In addition, Sections 11 and 21 of this Agreement shall survive
termination of this Agreement.

Section 14. Assignment.

(a) Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless such assignment is consented to in writing by the Company
with the approval of a majority of the Independent Directors. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation, purchase of assets, or similar
transaction) to the Company, in which case such successor organization shall be
bound under this Agreement and by the terms of such assignment in the same
manner as the Company is bound under this Agreement.

(b) Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Sections 2(c), 2(d) and 2(e)
of this Agreement to any of its Affiliates in accordance with the terms of this
Agreement applicable to any such subcontract or assignment, and the Company
hereby consents to any such assignment and subcontracting. In addition, provided
that the Manager provides prior written notice to the Company for informational
purposes only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement. In addition, the Manager may assign this Agreement to any of its
Affiliates without the approval of the Independent Directors, provided that,
such assignment does not require the Company’s approval under the Advisers Act.

Section 15. Termination for Cause.

(a) The Company may terminate this Agreement effective upon 30 days’ prior
written notice of termination from the Board of Directors of the Company to the
Manager, without payment of any Termination Fee, if (i) the Manager, its agents
or its assignees materially breaches any provision of this Agreement and such
breach shall continue for a period of 30 days after written notice thereof
specifying such breach and requesting that the same be remedied in such 30-day
period (or 60 days after written notice of such breach if the Manager takes
steps to cure such breach within 30 days of the written notice), (ii) the
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against the Company or any Subsidiary, (iii) there is an event of any gross
negligence on the part of the Manager in the performance of its duties under
this Agreement, (iv) there is a commencement of any proceeding relating to the
Manager’s Bankruptcy or insolvency, including an order for relief in an
involuntary bankruptcy case or the Manager authorizing or filing a voluntary
bankruptcy petition, (v) the Manager is convicted (including a plea of nolo
contendere) of a felony, or (vi) there is a dissolution of the Manager.

(b) The Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to the Company in the event that the Company shall
default in the performance or

 

19



--------------------------------------------------------------------------------

observance of any material term, condition or covenant contained in this
Agreement and such default shall continue for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30-day period (or 60 days after written notice of such breach if the
Company takes steps to cure such breach within 30 days of the written notice).
The Company is required to pay to the Manager the Termination Fee if the
termination of this Agreement is made pursuant to this Section 15(b).

(c) The Manager may terminate this Agreement, without payment of any Termination
Fee, in the event the Company becomes regulated as an “investment company” under
the Investment Company Act, with such termination deemed to have occurred
immediately prior to such event.

Section 16. Action Upon Termination. From and after the effective date of
termination of this Agreement, pursuant to Sections 13 or 15 of this Agreement,
the Manager shall not be entitled to compensation for further services under
this Agreement, but shall be paid all compensation accruing to the date of
termination and, if terminated pursuant to Section 13(a) or Section 15(b), the
applicable Termination Fee. Upon such termination, the Manager shall forthwith:

 

  (i) after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

 

  (ii) deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and

 

  (iii) deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.

Section 17. Release of Money or Other Property Upon Written Request. The Manager
agrees that any money or other property of the Company or any Subsidiary held by
the Manager under this Agreement shall be held by the Manager as custodian for
the Company or Subsidiary, and the Manager’s records shall be appropriately
marked clearly to reflect the ownership of such money or other property by the
Company or such Subsidiary. Upon the receipt by the Manager of a written request
signed by a duly authorized officer of the Company requesting the Manager to
release to the Company or any Subsidiary any money or other property then held
by the Manager for the account of the Company or any Subsidiary under this
Agreement, the Manager shall release such money or other property to the Company
or any Subsidiary within a reasonable period of time, but in no event later than
30 days following such request. The Manager shall not be liable to the Company,
any Subsidiary, the Independent Directors, or the Company’s or a Subsidiary’s
stockholders or partners for any acts performed or omissions to act by the
Company or any Subsidiary in connection with the money or other property
released to the Company or any Subsidiary in accordance with the second sentence
of this Section 17. The Company and any Subsidiary shall indemnify the Manager
and its officers, directors, personnel, managers, and officers and against any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever, which arise in connection with the Manager’s release of
such money or other property to the Company or any Subsidiary in accordance with
the terms of this Section 17. Indemnification pursuant to this provision shall
be in addition to any right of the Manager to indemnification under Section 11
of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 18. Notices. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

 

  (a) If to the Company:

Apollo Residential Mortgage, Inc.

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: 9 West 57th Street, New York, New York 10019

Facsimile: (212) 515-3251

 

  (b) If to the Manager:

ARM Manager, LLC

9 West 57th Street, 43rd Floor,

New York, New York 10019

Attention: 9 West 57th Street, New York, New York 10019

Facsimile: (212) 515-3251

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

Section 19. Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.

Section 20. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.

Section 21. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES TO THE CONTRARY.

Section 22. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereunder shall be effective unless
it is in writing and is signed by the party asserted to have granted such
waiver.

 

21



--------------------------------------------------------------------------------

Section 23. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.

Section 24. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

Section 25. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 26. Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

APOLLO RESIDENTIAL MORTGAGE, INC. By:  

/s/ Stuart A. Rothstein

  Name: Stuart A. Rothstein   Title: Chief Financial Officer, Treasurer and
Secretary ARM OPERATING, LLC By:  

/s/ Stuart A. Rothstein

  Name: Stuart A. Rothstein   Title: Authorized Person ARM MANAGER, LLC By:  

/s/ Stuart A. Rothstein

  Name: Stuart A. Rothstein   Title: Vice President



--------------------------------------------------------------------------------

Exhibit A

 

•  

No investment will be made that would cause the Company to fail to qualify as a
REIT for U.S. federal income tax purposes;

 

•  

No investment will be made that would cause the Company to register as an
investment company under the Investment Company Act;

 

•  

Investments will be predominantly in the Target Assets;

 

•  

No investment will be made in non-U.S. assets; and

 

•  

Until appropriate investments can be identified, the Manager may invest the
proceeds of the Initial Public Offering and any future offerings in
interest-bearing, short-term investments, including money market accounts or
funds, that are consistent with the Company’s intention to qualify as a REIT.

 

- Ex-1 -